 In theMatter OfPANGBORN CORPORATIONand U.A. W.-C. I. O.Case No. 5-R-1367.-Decided October 25, 1943Mr. Douglas L. Hatch,ofWashington, D. C., andMr. P. J. Potter,of Hagerstown, Md., for the Company.Messrs. Frank J. BenderandE. J. Moran,of Baltimore, Md., forthe C. I. O.Mr. Ernest C. Carlson,of Jamestown, N. Y., andMr. V. S. Gauthier,of Toledo, Ohio, for the I. A. M.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OP THE CASEUpon a petition duly filed by U. A. W.-C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Pangborn Corporation,H"agerstown,Maryland, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Anthony J. Molina, Trial Examiner. Said hearing washeld at Hagerstown, Maryland, on September 24,1943. The Company,the C. T. 0., and International Association of Machinists, affiliatedwith the A. F. of L.,1 herein called the I. A. M., appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.'we take notice that the I A M. became an affiliate of the A. F. L. by action takenat the A. F. of L Convention October 7, 1943.53 N. L.R B., No. 16.79 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following °FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPangborn Corporation is a Maryland corporation, engaged in themanufacture and distribution of blast-cleaning and dust-collectingequipment at its plant,in Hagerstown, Maryland.Approximately 95percent of the raw materials used, consisting principally of sheet steeland plate, hot and cold rolled bars, structural shapes, pig iron, coke,scrap iron, sateen cloth, galvanized screen cloth and lumber, are pur-chased outside the State of Maryland.The Company manufacturesfinished products valued annually at approximately $3,500,000, ofwhich approximately 98 percent is sold and delivered outside the StateofMaryland.The Company's products are presently used in theprosecution of the war.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDU. A. W.-C. I. O. (United Automobile, Aircraft & Agricultural Im-plement Workers of America, affiliated with the Congress of Indus-trial Organizations) is a labor organization admitting to membershipemployees of the Company.International Association of Machinists, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONAs a result of a Board election held May 8, 1941, the I. A. M. was,on June 2, 1941, certified as the exclusive bargaining representative ofthe Company's maintenance and production employees.3The latestcontract executed between the Company and the I. A. M., dated Sep-tember 25, 1942, contained a 30-day automatic renewal clause.TheCompany and the I. A. M. contend that as no notice toterminatewasgiven prior to' August 25, 1943, the contract is still in force and effectand is a bar to a present determination of representatives. It is un-disputed that the C. I. O. notified the Company on August 16, 1943,that it claimed to represent a majority of the Company's employees andfiled its petition on August 23, 1943, both prior to the automaticrenewal dateof the contract, and that the I. A. M. on August 25 re-2SeeMatter of Pangborn Corporation,31 N. L. R. B. 501.3Matter of Pangborn Corporation, 32N. L.R. B. 266. PANGBORN CORPORATION81quested conferences under the termination clause of its contract, forthe purpose of modifying the contract.The contention that thecontract is a bar, therefore, has no merit .4A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the C. I. 0. represents a substantial numberof employees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof section 9 (c) and section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated that all production and maintenance em-ployees of the Company, including employees in the shipping andreceiving department, but excluding all clerical employees,all en-gineering employees, all plant-protection employees and supervisoryemployees, constitute an appropriate unit.The present contract cov-ers the following categories about whom the parties disagree :(1) "Supervisors."There are 30 employees who are termed "su-pervisors."They give the work out to the men, direct and instructthem, and see that the work is properly performed.They take nopart in actual production except for purposes of getting a job startedor illustrating for a new-man.Their recommendationsare givenweight in matters of hiring, discharge, and discipline.The I. A. Al.contends that these employees should be included in the unit becausethey have been covered by its contracts since 1941.We find no meritin this contention.As they are clearly supervisory employees, weshall exclude them from the unit.(2)Janitors.There are one shop janitor and two officejanitorsemployed by the Company.They clean the offices and the rest rooms.The only difference between the shop janitor and the officejanitorsis the locale of their work.There are five "sweepers" who keep theproduction room and its environs clean.The I. A. Al. contract didnot cover the office janitors.The I. A. Al. and the Company wouldinclude the shop janitor and the sweepers but would exclude the of-fice janitors.The C. I. 0. would include all janitors.We perceiveno basis for differentiation among the janitors.We shallinclude alljanitors and sweepers in the unit.4 SeeMatter of Groveton PapersCo., 52 N. L.R. B. 1256;Matter of James Doaks, Jr.Company,12 N. L R. B 378.b The FieldExaminerreportedthat the C.I.0. submitted 338 designation cards all ofwhich bore apparentlygenuine original signatures;thatthe names of 320 persons appearingon the cardswerelisted on the Company's pay roll of September1, 1943, whichcontainedthe names of 590 employees in the appropriate unit. The I.A. M. relies upon its contract 82DECISIONS OF 'NATIONAL' LABOR RELATIONS BOARD(3)Shop clerks and' timekeepersclock the time that each' job takesand turn-in to the office the necessary data for computing costs.Theywork under the direction and control of the production foremen ofthe departments to, which they are assigned.They help the fore-man with his paper work, and in some departments they keep a rec-ord of materials used.There are 11 of these shop clerk-timekeepersand 3 clerks, termed expediters, whose duty it is to follow emergencyjobs through the plant and see that they are quickly taken care of.The unions would include and the Company would exclude these 14clerks.We find that their work is closely, allied to production andshall include them in the unit.(4)Experimental employeestestmaterials and build sample ma-chines.As the operation of the experimental department was butrecently resumed, the status of these employees under the I. A. M.contract is not clear.The Company admits that their work is sub-stantially the same as production employees but would exclude themas confidential employees.The confidences which these employeesshare have no relation to labor relations.We shall include experi-saental employees in the unit.(5) Inspectors.The Company would exclude inspectors but ad-duced no evidence to support its attitude.We perceive no reasonfor their exclusion.We find that all production and maintenance employees of the Com-'pany including employees in the shipping and receiving department,janitors, sweepers, shop clerks and timekeepers, expediters, experi-mental employees, and inspectors, but excluding all clerical, engineer-ing, and plant-protection employees, "supervisors" and all other su'pervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The I. 'A. M. has requested that its name appear on the ballot as"Lodge 1163, I. A. of M." The request is hereby granted. PANG'BORNi CORPORATION83DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pangborn Cor-poration,Hagerstown,Maryland,an election by secret ballot shallbe conducted as early as possible, but not laterthan thirty (30) daysfrom the date of this Direction,underthe direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the,date of this Direction,including employees who did not work duringsaid pay-roll period becausethey wereill or on vacation or temporarilylaid off, and including employees in the armed forces ofthe UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for causeand who have not been rehired or reinstated prior to the date of theelection,to determine whetherthey desireto be represented byU. A. W.-C. I. 0., or byLodge 1163,I.A. of M.,for the purposesof collective bargaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.